DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Claim Status
Claim 1 has been amended since the Office Action dated 09/02/2020.
Claim 10 has been newly added.
Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US PGPUB 2018/0205658) in view of Shaw (US PGPUB 2016/0048399).

As per Claim 1, Sullivan teaches a method for monitoring at least one engine of an aircraft, with the aircraft comprising a passenger cabin, the method comprising: acquiring a signal that is at least in part representative of activity of said at least one engine by at least one sensor (¶0035, 0042), during a flight of the aircraft, and determining a health  of said at least ¶0020, 0038, 0042, 0047-0049) using data obtained from the signal (¶0020, 0035, 0042, 0047-0049, 0082, 0102), wherein the at least one sensor is positioned in one of a plurality of mobile devices located in the passenger cabin (¶0042-0043 describe what aircraft sensors may include, which, for example, may be cabin sensors.  The flight data controller, which is inside the airplane, acquires this data.  Note that these items are mobile since they move with the airplane.  If Applicant intends to claim that the plurality of mobile devices are mobile with respect to the passenger cabin (i.e. the passenger cabin acting as a frame of reference), then the Examiner suggests amending the claim to clearly and positively recite so.  Note also ¶0051, 0053 for passenger devices which are mobile and used in the acquisition of passenger data.), and wherein the determination of the health of the at least one engine uses a signal acquired by the plurality of mobile devices (¶0042-0043 describe what aircraft sensors may include, which, for example, may be cabin sensors.  The flight data controller, which is inside the airplane, acquires this data.  Note that these items are mobile since they move with the airplane.  If Applicant intends to claim that the plurality of mobile devices are mobile with respect to the passenger cabin (i.e. the passenger cabin acting as a frame of reference), then the Examiner suggests amending the claim to clearly and positively recite so.  Note also ¶0051, 0053 for passenger devices which are mobile and used in the acquisition of passenger data).

Sullivan fails to teach where the one of a plurality of mobile devices is mobile with respect to said passenger cabin.
P0050).
Sullivan and Shaw are analogous art because they both disclose systems and methods for monitoring transportation vehicles.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft monitoring method (as taught by Sullivan) with sensors provided in mobile devices within a passenger cabin (as taught by Shaw) such that information related to a particular vent can be captured and access to such information facilitated (Shaw ¶0024).

As per Claim 2, Sullivan in the combination outlined above further teaches the method according to claim 1 (as described above), wherein the signal is an acoustic signal and the sensor is a microphone (¶0005, 0020, 0035-0036, 0046, 0057, 0082, 0084, 0102).

As per Claim 3, Sullivan in the combination outlined above further teaches the method according to claim 1 (as described above), wherein the data is obtained by eliminating elements of the signal independent of the activity of said at least one engine (¶0035, 0053, 0055 describe selectively disabling [i.e. eliminating] collection of sensor data).

As per Claim 4, Sullivan in the combination outlined above further teaches the method according to claim 1 (as described above), further comprising: emitting data by the mobile device by a radio channel (¶0051, 0053), directed to a processing unit located on a ground (¶0059-0063).

As per Claim 5, Sullivan in the combination outlined above further teaches the method according to claim 4 (as described above), wherein the emitting step is performed when the aircraft is grounded (¶0048).

As per Claim 10, Shaw in the combination outlined above further teaches the method according to claim 1 (as described above), wherein the one of a plurality of mobile devices is comprised among a smartphone (P0020, 0023, 0031), a tablet (P0020) and a portable computer.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Shaw, as applied to claims 1-5 and 10 above, and further in view of Monroe (US PGPUB 2004/0008253).

As per Claim 6, the combination of Sullivan and Shaw outlined above teaches the method according to claim 4 (as described above).

The combination of Sullivan and Shaw outlined above fails to teach wherein the emitting step comprises emitting an identifier of the flight.
However, Monroe teaches a data collection and distribution system for monitoring aircraft in flight in which the flight number is retrievable (¶0112, 0317, 0363).
as taught by the combination of Sullivan and Shaw) with retrieval of flight number (as taught by Monroe) such that the appropriate aircraft properties can be obtained (Monroe ¶0363).

As per Claim 7, the combination of Sullivan and Shaw outlined above teaches the method according to claim 4 (as described above).

The combination of Sullivan and Shaw outlined above fails to teach wherein the emitting step is performed upon detection of the radio channel by the mobile device.
However, Monroe teaches a data collection and distribution system for monitoring aircraft in flight in which different channels are used based on prioritization techniques (¶0191).
Sullivan, Shaw, and Monroe are analogous art because they all disclose systems and methods for monitoring transportation vehicles.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft monitoring method (as taught by the combination of Sullivan and Shaw) with channel selection based on prioritization (as taught by Monroe) in order to eliminate interference between commodity commercial 802.11 data devices and the important emergency response government/transportation systems (Monroe ¶0191).

As per Claim 8, the combination of Sullivan, Shaw, and Monroe outlined above further teaches the method according to claim 7 (as described above), wherein the radio channel is a local area network (Sullivan ¶0030, 0033; Monroe ¶0074, 0102, 0171, 0191).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Shaw, as applied to claims 1-5 and 10 above, and further in view of Ricci (US PGPUB 2014/0306826).

As per Claim 9, the combination of Sullivan and Shaw outlined above teaches the method according to claim 1 (as described above).

The combination of Sullivan and Shaw outlined above fails to teach wherein the signal is representative of vibrations and the sensor is an accelerometer.
However, Ricci teaches systems and methods for automatice detection of vehicle damage in which vibrations are sensed (¶0010, 0022, 0411, 0416, 0480, etc) and accelerometers are employed (¶0033, 0229-0230, 0232, 0271, 0333, 0412, 0417, 0481, etc).
Sullivan, Shaw, and Ricci are analogous art because they all disclose systems and methods for monitoring transportation vehicles.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft monitoring method (as taught by the combination of Sullivan and Shaw) as taught by RIcci) in order to detect a developing or existing abnormality with the vehicle (Ricci ¶0534).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685